DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 1-20 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on February 10, 2020 and April 23, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107337628 A.
CN 107337628 A discloses methods for preparing levetiracetam which anticipate a method for preparing levetiracetam in a high purity of the instant claims. Example 1 (see page 3 of the English translation), for example, teaches that 130 g of (R)-α-methylbenzylamine salt of (S)-α-ethyl-2-oxo-1-pyrrolidineacetic acid, 100 g of water and 50 ml of 30% sodium hydroxide solution were added successively and the mixture was stirred and treated with toluene 3 × 100 ml for repeated extraction of free (R)-α-methylbenzylamine. The aqueous phase was then acidified to pH = 7 by addition of purified hydrochloric acid, 100 ml of toluene was added, dehydrated under reduced pressure at <60 ºC, dissolved in 300 ml of methylene chloride, and measured for water content of 0.54%. To the dichloromethane solution, 51 g of ethyl chloroformate was added dropwise for esterification. Ammonia solution was further introduced and 13.5% ammonia dichloromethane solution was used to perform ammonolysis, the inorganic salt was removed by filtration and the solvent was distilled off. Acetone was then added to recrystallize, filter, and the filter cake was rinsed with acetone to obtain levetiracetam, a yield of 81% (purity 99.9%). Therefore, the inorganic base in step 1) was sodium hydroxide, the first organic solvent in step 1) was toluene, the third organic solvent was toluene, the second organic solvent in step 2) was dichloromethane, the acid used was hydrochloric acid, and the esterification reaction was performed with ethyl chloroformate. Example 2 (see page 4 of the English translation) is the same process 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626